DETAILED ACTION
Status of the Application
	Claims 1-3, 9, 20-21, 23, 30-33 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 1, 9, 20, 31 and cancellation of claims 5, 8, 10, 34-35 as submitted in a communication filed on 5/12/2022 is acknowledged. 
Applicant elected with traverse Group 361, claims 1-13, 20-23, drawn in part to a recombinant exosome that comprises the hyaluronidase of SEQ ID NO: 1 and doxorubicin, in a communication filed on 7/6/2020.    As previously stated, claim 1 has been previously amended so that it is no longer a generic linking claim. As such, claim 1 and dependent claims will be examined only to the extent they require the hyaluronidase of SEQ ID NO: 1.  
Claims 30-33 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 1-3, 9, 20-21, 23 are at issue and will be examined to the extent they encompass the elected invention (i.e., recombinant exosome that comprises the hyaluronidase of SEQ ID NO: 1 and doxorubicin). 
 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claim Objections
Claim 1 is objected to due to the recitation of “….and an outer surface….presents a hyaluronidase comprising ….on its surface….”.  To be consistent with the language used in the preamble, the term should be amended to recite “….and an outer surface….presents a hyaluronidase comprising ….on its outer surface….”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1-3, 9, 20, 21, 23 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In view of Applicant’s amendments, the previously raised grounds of rejection are hereby withdrawn. 

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9, 20-21, 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection necessitated by amendment.
	Claim 1 and dependent claims 2-3, 9, 20-21, 23 now require (i) a recombinant exosome having an inner space and an outer surface, wherein the recombinant exosome presents a hyaluronidase comprising any one of SEQ ID NO: 1-30 on the outer surface, wherein the recombinant exosome does not encapsulate any cancer agent within the inner space of the exosome, and a composition  that comprises the recombinant exosome of (i) and an anticancer agent, wherein the anticancer agent is not encapsulated within the inner space of the recombinant exosome.
	As set forth in MPEP 2163 (I)(B), new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion.  While the Examiner has found support for a recombinant exosome that comprises the hyaluronidase of SEQ ID NO: 1, the Examiner has been unable to find support for a recombinant exosome that does not encapsulate any cancer agent within the inner space of the recombinant exosome, or a composition comprising said recombinant exosome and any cancer agent, wherein the cancer agent is not present in the inner space of the recombinant exosome, including doxorubicin.  It should be noted that the specification specifically states “The inventors have designed a new exosome-based platform that can penetrate tumor tissues by itself and perform drug delivery. Compared with previous studies using recombinant PH20, the inventors first demonstrated the high activity of GPI-anchored hyaluronidase on the surface of exosomes for the treatment of cancer. Thus, the present invention provides strong evidences and bases for the need for exosome that presents membrane-bound proteins on its surface. Enzyme-based drug delivery systems with native GPI immobilized proteins can be applied to both medical and research applications” (emphasis added; page 32, last three lines-page 33, line 6).  The only working example of a composition comprising the recombinant exosome and an anticancer agent is one where the anticancer agent (doxorubicin) is in the inner space of the recombinant exosome.  Thus, there is no indication that a  recombinant exosome that does not encapsulate any cancer agent within the inner space of the recombinant exosome, or a composition comprising said recombinant exosome and any cancer agent, wherein the cancer agent is not present in the inner space of the recombinant exosome, were within the scope of the invention as conceived by Applicant at the time of the invention.  Accordingly, Applicant is required to cancel the new matter in the response to this Office Action.

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5, 8-10, 20-21, and 23 were rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Publication No. 2015/0342883 published 12/3/2015; cited in the IDS) as evidenced by Lin et al. (GenBank accession number P38567, 11/30/2016) in view of Ohno et al. (Molecular Therapy 21(1):185-191, 2013), Cherr et al. (Matrix Biology 20:515-525, 2001; cited in the IDS) and Ashiru et al. (Biochem. J. 454:295-302, 2013).  
Claims 1-3, 5, 8-10, 20-21, and 23 were rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Publication No. 2015/0342883 published 12/3/2015; cited in the IDS) as evidenced by Lin et al. (GenBank accession number P38567) in view of Ohno et al. (Molecular Therapy 21(1):185-191, 2013), Cherr et al. (Matrix Biology 20:515-525, 2001; cited in the IDS), Ashiru et al. (Biochem. J. 454:295-302, 2013), and Kim et al. (Nanomedicine 12(3):655-664, 2016; cited in the IDS).  
These rejections have been discussed at length in prior Office actions.  They are withdrawn in view of Applicant’s amendments to claim 1, which now requires the recombinant exosome not to have an anticancer agent within the inner space of the exosome. A new rejections follows. 
Claims 1-3, 9, 20, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Publication No. 2015/0342883 published 12/3/2015; cited in the IDS) as evidenced by Lin et al. (GenBank accession number P38567, 11/30/2016; 11/30/2016; previously cited) in view of Johnsen et al. (Biochimica et Biophysica Acta 1846:75-87, 2014), Cherr et al. (Matrix Biology 20:515-525, 2001; cited in the IDS), and Ashiru et al. (Biochem. J. 454:295-302, 2013; previously cited).
	Cheng et al. teach a delivery system that comprises an organic nanoparticle to which hyaluronidase is anchored, wherein the delivery system can also comprise an active pharmaceutical agent (Abstract).  Cheng et al. teach that their organic nanoparticle provides a therapeutic delivery system that transports hyaluronidase to a tissue, where the hyaluronidase digests the hyaluronan or hyaluronic acid in the extracellular matrix of the tissue to improve diffusion of nanoparticles or nanomedicine into the tissue (page 2, left column, paragraph [0019]).  Cheng et al. teach that hyaluronidases which are attached to nanoparticle surfaces are dramatically more efficient that free/unconjugated hyaluronidases (page 2, right column, lines 1-15).  Cheng et al. teach that their organic nanoparticles are lipid-based nanoparticles derived from membranes and liposomes, including exosomes (page 6, paragraphs [0094]-[0096]), as well as nanoparticles coated with cellular membrane, wherein the cellular membrane is derived from an exosome (page 11, paragraph [0142]).  Cheng et al. teach that their nanoparticles can encapsulate active pharmaceutical agents, wherein the agents can be placed inside the nanoparticle or attached to the outer surface (page 9, paragraph [0121], page 10, paragraph [0138])). Cheng et al. teach that a preferred embodiment of  the pharmaceutical agents that could be part of the hyaluronidase-containing nanoparticle are cytotoxic agents, such as doxorubicin, paclitaxel, paclitaxel palmitate, and docetaxel (page 10, paragraph [133]).   Cheng et al. teach the human PH20 hyaluronidase (page 15, paragraphs [0176]-[0177]).  As stated in the specification, the polypeptide of SEQ ID NO: 1 of the instant application is the human PH20 hyaluronidase.  As evidenced by Lin et al., the human PH20 hyaluronidase comprises SEQ ID NO: 1.  See alignment previously provided. Therefore, in the absence of evidence to the contrary, the hyaluronidase of Cheng et al. also comprises SEQ ID NO: 1.  In addition, it is noted that since they hyaluronidase digests the hyaluronan or hyaluronic acid in the extracellular matrix of the tissue, the hyaluronidase is not an inert component, thus being an active ingredient.  Cheng et al. do not teach whole exosomes as nanoparticles.
	Johnsen et al. teach that exosomes are nanoparticles with a diameter in the range of 30-120 nm which are secreted by most cell types of the body (page 76, left column, Introduction).  Johnsen et al. teach that several studies have shown that using exosomes as drug delivery systems has improved disease conditions, including studies performed on different cancer models (page 77, right column, last paragraph).  Johnsen et al. teach that the use of exosomes that have been genetically modified to produce proteins on the surface of the exosome for therapeutic purposes.  Johnson et al. teach the genetic engineering of murine melanoma cells transfected with the CIITA gene to induce overexpression of the MHC-II protein on the surface of the exosome and the administration of these exosomes to target  T-cells to elicit a potent Th1 response against cancer cells. Johnson et al. teach that the MHC-II protein on the surface of the exosome is both a targeting peptide and the therapeutic agent (page 82, left column, first full paragraph).  Johnson et al. do not teach the PH20 hyaluronidase of SEQ ID NO: 1. 
	Cherr et al. teach that PH20 hyaluronidases are proteins that have dual function: hyaluronidase activity and intracellular signaling (Abstract).  Cherr et al. teach that PH20 hyaluronidases are GPI-anchored proteins and that GPI-anchored proteins are involved in signal transduction  (Abstract).  Cherr et al. teach that PH20 is endoproteolytically cleaved but held together by a disulfide bond (page 517, right column, second full paragraph). Cherr et al. do not teach exosomes comprising the PH20 hyaluronidases.
	Ashiru et al. teach that alleles of the product of the human MICA gene, which encodes a ligand for the NKG2D receptor, produce truncated versions of this ligand that have different biological properties compared to the full-length alleles, including the recruitment of said variants to exosomes (Abstract).  Ashiru et al. teach that a GPI anchor is required for the recruitment of MICA*008 to exosomes (Abstract).  Ashiru et al. do not teach exosomes that comprise hyaluronidases. 
	Claims 1-3, 9, 20, 21, 23 are directed in part to (i) a recombinant exosome that comprises an inner space and an outer surface, wherein said recombinant exosome comprises a hyaluronidase that comprises SEQ ID NO: 1 on its outer surface, wherein said recombinant exosome does not have any anticancer agent within the inner space of the recombinant exosome, wherein the hyaluronidase is a full-length PH20 hyaluronidase, and wherein the hyaluronidase is a GPI-anchored and membrane anchored hyaluronidase, (ii) a composition for treating cancer that comprises the recombinant exosome of (i), wherein the recombinant exosome is an active ingredient, and (iii) a composition for treating cancer that comprises the recombinant exosome of (i) and an anticancer compound, wherein the anticancer compound is not encapsulated within the inner space of the recombinant exosome, wherein the anticancer compound is doxorubicin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the organic nanoparticle of Cheng et al. for an exosome produced by a recombinant host cell that expresses the human PH20 protein of SEQ ID NO: 1 with the GPI anchor so that the human PH20 can be taken by the exosome and be placed in the membrane. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add an anticancer agent, such as doxorubicin, to a composition comprising an exosome that expresses the human PH20 protein on the exosome’s surface by conjugating/anchoring the anticancer agent to the recombinant exosome (not within the inner core).   A person of ordinary skill in the art is motivated to use an exosome as described above because (i) the prior art as evidenced by Johnsen et al. teach that exosomes are small vesicles that can act as delivery systems to successfully deliver therapeutic agents to cells, and (ii) it would be easier to produce exosomes that already contain the hyaluronidase of Cheng et al. linked to the exosome’s surface  than producing nanoparticles that would have to be covered with exosomes and then further treated to link the hyaluronidase to the nanoparticle.   The production of recombinant exosomes is a simpler method to produce a delivery system because all that is required is to genetically modify a host cell that would normally produce exosomes so that it can express the desired hyaluronidase, and recover the exosomes from the culture medium.  The nanoparticles of Cheng et al., on the other hand, would require the production of exosomes, coating the nanoparticles with the exosomes, producing the hyaluronidase, and attaching the hyaluronidase to the surface of the exosome-covered nanoparticle.  These recombinant exosomes that comprise the PH20 protein of SEQ ID NO: 1 can be used in any application that requires the degradative activity of a hyaluronidase on extracellular matrix tissue.  Moreover, a person of ordinary skill in the art is motivated to anchor/conjugate an anticancer agent to the exosome that produces the PH20 protein of SEQ ID NO: 1 on its surface for the benefit of delivering the hyaluronidase to the cancerous tissue, where the hyaluronidase can digest the hyaluronan or hyaluronic acid in the extracellular matrix of the tissue and improve diffusion of the anticancer agent, as taught by Cheng et al. (page 2, paragraph [0019]).  A composition comprising a recombinant exosome that comprises the hyaluronidase of SEQ ID NO: 1 and the anticancer agent attached to the surface of the exosome is a composition that comprises a recombinant exosome and an anticancer compound that is not encapsulated within the inner space of the exosome.  
One of ordinary skill in the art has a reasonable expectation of success at making recombinant exosomes that comprise the desired hyaluronidase on the surface because the methods required to make the required genetic modifications and isolation of exosomes are known in the art as evidenced by Johnsen et al.  Furthermore, one of skill in the art has a reasonable expectation of success at anchoring/linking the anticancer agent to the exosome because methods to attach/anchor compounds are well known in the art as evidenced by Cheng et al. (pages 7-8, paragraphs [099]-[0116]).  Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

With regard to the prior obviousness rejections, Applicant argues that claim 1 has been amended to address the previous indefiniteness rejection.  As such, Applicant requests that patentable weight be given to the limitation regarding the encapsulation of anticancer agents. Applicant states that the claimed subject matter does not rely on the use of exosomes for delivery of anticancer agents.  Applicant states that the claimed subject matter is based on the inventor’s surprising and unexpected discovery that the claimed exosomes per se are useful against cancer. Applicant states that the references do not provide a teaching that suggests or provide a reasonable expectation of success in that regard.  Applicant states that neither  Cheng et al., Kim et al. nor Ohno et al. teach or suggest nanoparticles or exosomes that do not comprise an antitumor compound.  Applicant states that the prior Office action suggests that hyaluronidase was known as an anticancer agent.  However, Applicant states that prior to the instant application, PH20 was not known as an antitumor agent, citing the teachings of Morosit et al. (J Exp Clin. Cancer Res 40(286), 2021) and Jacobetz et al. (Gut 62:112-120, 2013).  Applicant reiterates the argument that prior to the instant application, recombinant exosomes were not known or expected to be used in a composition for treating cancer. 
To the extent that these arguments are applicable to the rejection set forth above, it is noted that one of skill in the art did not need to know that hyaluronidase by itself could be considered an anticancer agent to arrive to a recombinant exosome that comprises the polypeptide of SEQ ID NO: 1 on its surface and does not have an anticancer agent within the inner space of the exosome.  As explained above and in prior Office actions, the use of hyaluronidases for degradation of hyaluronan and hyaluronic acid in the extracellular matrix of tissues to allow better diffusion of therapeutics was well known in the art as evidenced by Cheng et al.  Therefore, one of skill in the art would have been highly motivated to enhance the delivery of the hyaluronidase of SEQ ID NO: 1 via an exosome to the desired tissue for the benefit of improving the degradation of hyaluronan and hyaluronic acid in the extracellular matrix of the target tissues. As previously stated, Cheng et al. clearly teach that free hyaluronidase is not as effective.  With regard to the argument that prior to the instant application, recombinant exosomes were not known or expected to be used in a composition for treating cancer, it is noted that contrary to Applicant’s assertions, the prior art as evidenced by Kim et al. and Ohno et al. disclose the use of recombinant exosomes for cancer treatment purposes.  Therefore, it is unclear as to how one could possible conclude that the use of compositions for cancer treatment comprising recombinant exosomes was not known or unexpected.  

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
August 25, 2022